DETAILED ACTION
This Office action is in response to the application filed on November 04, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on November 04, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (U.S. Pub. 2007/0085520 A1).

In re claim 1, Ho discloses (Fig. 8) a voltage converter (800) comprising: 
a first transistor (802) coupled between an internal node (common node Lx) of the voltage converter and a first node (input node) configured to receive a supply voltage (AVDD); 
a second transistor (804) coupled between the internal node (common node Lx) and a second node (reference node) configured to receive a reference voltage (AVSS); 
an inductance (806) coupled between the internal node (common node Lx) and an output node (node providing output voltage Vout) of the voltage converter; 
a first circuit (comprising drivers 862 and 864) configured to control the first and second transistors; and 
a second circuit (control circuitry) configured to detect, when the first and second transistors are off, when an internal node voltage of the internal node is equal to an output voltage of the output node (Para. 0029), wherein the first circuit is configured to turn on the first transistor when the second circuit detects that the internal node voltage is equal to the output voltage (Para. 0029-0033).

In re claim 2, Ho discloses wherein the second circuit is configured to supply a first signal, wherein the first signal is configured to: switch from a first state of the first signal to a second state of the first signal when the first and second transistors are off and the internal node voltage is greater than the supply voltage or less than the reference voltage (Para. 0029-0033); and switch from the second state of the first signal to the first state of the first signal when the first and second transistors are off and the internal node voltage is equal to the output voltage (Para. 0029-0033).

In re claim 3, Ho discloses wherein the first circuit is configured to turn on the first transistor based on the first signal (Para. 0029-0033).

In re claim 16, Ho discloses (Fig. 8) a third circuit (822, 824) configured to supply, based on the first signal, a second signal configured to switch between a first state of the second signal and a second state of the second signal (Para. 0029-0033), wherein the third circuit is configured to: keep the second signal in the second state of the second signal during a first predetermined duration after the second transistor is turned off (Para. 0029-0033); switch, after the first duration, the second signal to the first state of the second signal after the first signal switches to the first state of the first signal (Para. 0029-0033); and keep the second signal in the first state of the second signal during a second predetermined duration after the second signal switches to the first state of the second signal (Para. 0029-0033).

In re claim 17, Ho discloses (Fig. 8) a method of operating a voltage converter (800), the method comprising: 
receiving a supply voltage (AVDD) at a first rail; 
receiving a reference voltage (AVSS) at a second rail; 80
delivering a regulated output voltage (Vout) at an output node by controlling first and second transistors (802 and 804), wherein the first transistor (802) is coupled between the first rail and an internal node (common node LX), wherein the second transistor (804) is coupled between the internal node (common node LX) and the second rail, and wherein the internal node coupled to the output node via an inductance (806); 
detecting, when the first and second transistors are off, when an internal node voltage of the internal node is equal to the regulated output voltage (Para.0029); and 
turning on the first transistor when detecting that the internal node voltage is equal to the regulated output voltage when the first and second transistors are off (Para. 0029-0033).

In re claim 18, Ho discloses wherein controlling the first and second transistors comprises, at each operating cycle of the voltage converter, successively: setting to the on state the first transistor; setting to the off state the first transistor and to the on state the second transistor; and setting to the off state the second transistor (Para. 0029-0033).

In re claim 19, Ho discloses (Fig. 8) an electronic circuit (800) comprising: 
a first circuit (comprising drivers 862 and 864) having a first output (output of driver 862) configured to be coupled to a control terminal of a first transistor (802), and a second output (output of driver 864) configured to be coupled to a control terminal of a second transistor (804), and a first input (common node Lx) configured to be coupled to the first and second transistors via an inductance (806); and 
a second circuit (control circuitry) having a first input configured to be coupled to the first input of the first circuit via the inductance, a second input coupled to the first input of the first circuit, and an output coupled to a second input of the first circuit, the second circuit configured to assert an output signal at the output of the second circuit when the first and second transistors are off and a first voltage at the first input of the second circuit is equal to a second voltage at the second input of the second circuit, and wherein the first circuit is configured to turn on the first transistor when the output signal of the second circuit is asserted (Para. 0029-0033).

In re claim 23, Ho discloses (Fig. 8) a first comparator (816) having an input coupled to the first input of the first circuit; and a finite state machine (comprising 822 and 824) having a first output (output Q1 of 822) coupled to the first output of the first circuit, a second output coupled to the second output of the first circuit (output Q2 of 824), a first input (input S1 of 822) coupled to an output of the first comparator (816), and a second input (input S2 of 824) coupled to the second input of the first circuit.

Allowable Subject Matter
Claims 4-15 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 4, the prior art of record fails to disclose or suggest “wherein the second circuit comprises a third transistor and a fourth transistor coupled in series between the first and second nodes, the second circuit being configured so that the internal node voltage determines an off or on state of each of the third and fourth transistors” in combination with other limitations of the claim. Claims 5-15 depend directly or indirectly from claim 4 and are, therefore, also objected at least for the reasons set above.

Regarding to claim 20, the prior art of record fails to disclose or suggest “wherein the second circuit comprises: a third transistor having a current path coupled between a first node configured to receive a supply voltage and a second node configured to receive a reference voltage; and a fourth transistor having a current path coupled between the current path of the first transistor and the second node, wherein a first internal node coupled between the current paths of the third and fourth transistors is coupled to the first input of the second circuit, and wherein control terminals of the third and fourth transistors are coupled to the second input of the second circuit” in combination with other limitations of the claim. Claims 21-22 depend directly or indirectly from claim 20 and are, therefore, also objected at least for the reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838